Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2020

                                       No. 04-19-00875-CR

                                     Justin Henry SOWERS,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR7493
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER
       The reporter’s record was due to be filed with this court on February 14, 2020. See Tex.
R. App. P. 35.1. After the due date, court reporter Geneva Garcia filed a notification of late
record. She requested a thirty-five-day extension of time to file the record.

        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on March 16, 2020. See id.

        If the reporter’s record is not filed with this court by March 16, 2020, any further requests
for additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
extended date. A preferred form for the status report, with an accompanying example, is
attached.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court